


Exhibit 10.78

 

EXECUTION COPY

 

RADIATION THERAPY SERVICES HOLDINGS, INC.
RADIATION THERAPY SERVICES, INC.

 

Amendment No. 2 to Executive Employment Agreement

 

Norton Travis

 

DATED; FEBRUARY 3, 2011

 

WHEREAS, on February 21, 2008, Radiation Therapy Services Holdings, Inc., a
Delaware corporation (“Holdings”), Radiation Therapy Services, Inc., a Florida
corporation (the “Company”), and Norton Travis (the “Executive”) entered into an
employment agreement (as amended by Amendment No. 1 thereto dated as
December 15, 2008, the “Agreement”); and

 

WHEREAS, the Company, Holdings and the Executive desire to amend the Agreement
to extend the initial term thereof to the date that is five (5) years from the
date hereof.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.

 

FIRST:     The first paragraph of Section 2 of the Agreement is hereby amended
and restated as follows:

 

“The initial term of Executive’s employment under this Agreement shall commence
as of the date of closing of the Merger (the “Effective Date”) and shall
terminate on February 3, 2016. After the expiration of such initial employment
period, the term of the Executive’s employment hereunder shall automatically be
extended without further action by the parties for successive two (2) year
renewal terms, provided that if either party gives the other party at least one
hundred twenty (120) days advance written notice of its intention to not renew
this Agreement for an additional term, the Agreement shall terminate upon the
expiration of the current term,”

 

SECOND:     Except as specifically modified herein, the Agreement shall remain
in full force and effect in accordance with all of the terms and conditions
thereof.

 

THIRD:     The terms of Sections 11-20 of the Agreement are incorporated herein
by reference.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN Witness whereof, the parties hereto have executed this second amendment to
the Agreement as of the data first written above.

 

 

 

RADIATION THERAPY SERVICES HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel E. Dosoretz

 

 

Name:

Daniel E. Dosoretz

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel E. Dosoretz

 

 

Name:

Daniel E. Dosoretz

 

 

Title:

President & CEO

 

 

 

 

 

Executive

 

 

 

 

 

 

 

 

 

 

/s/ Norton Travis

 

 

Norton Travis

 

--------------------------------------------------------------------------------
